MacLEAN, J.
Seeking recovery for breach of contract, the plaintiffs laid their damage in the sum of $2,000. Stating “there is $2,000 damage in this thing,” whether before, at, or after trial, may *359not of itself be said to prove the fact; but if proof there be sufficient of the cost of unmanufactured goods on hand, of prospective cost and expense of manufacture, the judgment entered upon the verdict of the jury may not stand, for the jury, upon the evidence, might have found in favor of the plaintiffs for the full amount, or in favor of the defendants for no cause of action, but compromise they may not. Myers v. Myers, 86 App. Div. 73, 83 N. Y. Supp. 236. The verdict in favor of the plaintiffs for the sum of $500 being without evidentiary foundation, the judgment thereon must be reversed and a new trial ordered.
Judgment reversed and new trial ordered, with costs to the appellants to abide the event. All concur.